DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered. 
Claims 1-3, and 6-13, are pending and being examined.

Response to Amendment
The previous objections of claims 14 and 15 are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, and 6, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of copending Application No. 17/047,181 (App. No. ‘181), are withdrawn in light of the Applicant’s amendments. 	
The previous rejection of Claims 1-3, and 6, under 35 U.S.C. 103 as being unpatentable over JP 62-116661 A to Kamei et al. (hereinafter Kamei) are withdrawn in light of the Applicant’s amendments. 	
The previous rejection of Claims 7-13, under 35 U.S.C. 103 as being unpatentable over WO 2017/014784 A1 in which citations are directed to the US publication, US 2018/0126631 A to Nauka et al. (hereinafter Nauka), and further in view of Younker et al., “Computional screening of renewably sourced polyalkylene glycol plasticizers for nylon polyamides,” Polymers for Advanced Technologies, vol. 27, issue 1, pp. 273-280, (2016), are withdrawn in light of the Applicant’s amendments. 	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, 7-8, and 10-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/180159 A1 in which citations are directed to the US publication, US 2019/0016045 A1 to Wright et al. (hereinafter Wright), and further in view of JP 62-116661 A to Kamei et al. (hereinafter Kamei).

Regarding claims 1-3, 6, 7-8, and 10-13, Wright teaches a polymeric build material for 3D printing comprising nylon (PA) 12 (See abstract and para 81), wherein the polymeric build material can have an average particle size of 1 micron to 500 microns, or preferably 20-60 microns, (para 41), which meets the polyamide powder cited in claims 1, 3, 7, and 13. Wright further teaches the fusing agent comprising an active material, water, solvent, surfactant and chelating agents (para 56), wherein the active material is a radiation absorbing active material that absorbs radiation at a wavelength of 700 nm-1mm or 390-700 nm, or combination thereof (para 58-60), and can be is carbon black, wherein the carbon black is used in an amount of 1-20 wt% of the fusing agent (para 62-63), which meets the energy absorber and core fusing energy absorber cited in claims 7, 8 and 13, as cited by the Applicant in para 54 and 59 of their US publication, and the above 1-20 wt% ranges overlaps and meets the energy absorber of 6-15 wt% cited in claims 7, 8 and 13. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”). Wright further teaches the carbon black may also be in an ink formulation such as pigment colored ink CE039A (para 60), which meets the claimed magenta agent cited in claim 11. Wright also teaches the field of build materials by injection molding or 3D printed parts. (para 11-15).
Wright further teaches the process of 3D printing comprising applying the polymeric build material to form a layer (para 49-51), selectively applying the fusing agent to at least a portion of the layer (para 52-53), and electromagnetic radiation is exposed to the applied portion so that the fusing agent fuses with the build material (para 72-77) wherein the radiation can be laser (para 73), which meets the process cited in claim 13.
Wright does not explicitly teach the polyamide plasticizer.
However, Kamei teaches a composition blending 100 parts of a polyamide resin such as nylon 12 with a 0.01-5 parts (i.e. 0.01-4.8 wt%) of polyalkylene ether glycol having an average molecular weight of 300-3000 (See abstract), used in the field of molding polyamides (See abstract) which is in the same field of molding polyamides as cited above in Wright, and is also reasonably pertinent to the particular problem with which the applicant was concerned, i.e. moldability (i.e. plasticizers) for polyamides. Kamei further teaches the specific polyalkylene ether glycol used is polytetramethylene glycol (Example 5). Kamei also teaches the molecular weight of the polyalkylene glycol is preferably from 300-2000 (page 4). The polytetramethylene glycol having a molecular weight of 300-2000 correlates to the claimed plasticizer formula (II) wherein m=4-27 which overlaps m=6-8 and meets the claimed plasticizer. Kamei further teaches that the polyamide blended with the polyalkylene ether glycol will have improved moldability and mold releasability (page 4). The above 0.01-4.8 wt% of polyalkylene ether glycol also overlaps and meets the claimed amount of “about” 5 wt% because the term “about” allows for amounts slightly above and below the claimed amount. See MPEP 2144.05.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further blend and include the amounts of polytetramethylene glycol of Kamei in the polyamide of Wright because Kamei teaches the same field of molding polyamides as cited above in Wright, and is also reasonably pertinent to the particular problem with which the applicant was concerned, i.e. moldability (i.e. plasticizers) for polyamides, and  Kamei further teaches that the polyamide blended with the polyalkylene ether glycol will have improved moldability and mold releasability (page 4). 

Claims 1-3, 6-8, and 10-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/180159 A1 in which citations are directed to the US publication, US 2019/0016045 A1 to Wright et al. (hereinafter Wright), and further in view of Younker et al., “Computional screening of renewably sourced polyalkylene glycol plasticizers for nylon polyamides,” Polymers for Advanced Technologies, vol. 27, issue 1, pp. 273-280, (2016), 

Regarding claims 1-3, 6, 7-8, and 10-13, Wright teaches a polymeric build material for 3D printing comprising nylon (PA) 12 (See abstract and para 81), wherein the polymeric build material can have an average particle size of 1 micron to 500 microns, or preferably 20-60 microns, (para 41), which meets the polyamide powder cited in claims 1, 3, 7, and 13. Wright further teaches the fusing agent comprising an active material, water, solvent, surfactant and chelating agents (para 56), wherein the active material is a radiation absorbing active material that absorbs radiation at a wavelength of 700 nm-1mm or 390-700 nm, or combination thereof (para 58-60), and can be is carbon black, wherein the carbon black is used in an amount of 1-20 wt% of the fusing agent (para 62-63), which meets the energy absorber and core fusing energy absorber cited in claims 7, 8 and 13, as cited by the Applicant in para 54 and 59 of their US publication, and the above 1-20 wt% ranges overlaps and meets the energy absorber of 6-15 wt% cited in claims 7, 8 and 13. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”). Wright further teaches the carbon black may also be in an ink formulation such as pigment colored ink CE039A (para 60), which meets the claimed magenta agent cited in claim 11. Wright also teaches the field of build materials by injection molding or 3D printed parts. (para 11-15).
Wright further teaches the process of 3D printing comprising applying the polymeric build material to form a layer (para 49-51), selectively applying the fusing agent to at least a portion of the layer (para 52-53), and electromagnetic radiation is exposed to the applied portion so that the fusing agent fuses with the build material (para 72-77) wherein the radiation can be laser (para 73), which meets the process cited in claim 13.
Wright does not explicitly teach the polyamide plasticizer.
However, Younker teaches polyamides used in combination with plasticizers (See abstract), which is in the same field of polyamides as cited above in Wright, and is also reasonably pertinent to the particular problem with which the applicant was concerned, i.e. plasticizers for polyamides. Younker further teaches the use of low molecular weight polyalkylene glycols for nylon 6 and nylon 12 (page 274), which include 
    PNG
    media_image1.png
    132
    184
    media_image1.png
    Greyscale
(page 274) used in an amount of 10 wt% of the polyamide (page 276), which meets the plasticizers and the amounts cited in claims 1, 2, 4-7, and 13. Younkers further teaches that the above poly(1,3-propanediol) and poly(1,4-butanediol) would be the best plasticizers for polyamides in terms of balance of flex modulus and compatibility (page 278 and page 280).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amounts of plasticizers of Younkers in the polyamide of Wright because Younker teaches the same field of polyamides as cited above in Wright, and is also reasonably pertinent to the particular problem with which the applicant was concerned, i.e. plasticizers for polyamides, and Younkers further teaches that the above poly(1,3-propanediol) and poly(1,4-butanediol) would be the best plasticizers for polyamides in terms of balance of flex modulus and compatibility (page 278 and page 280).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright in further view of Younker, as applied to claims 7 and 8 above, and further in view of WO 2017/014784 A1 in which citations are directed to the US publication, US 2018/0126631 A to Nauka et al. (hereinafter Nauka).

Regarding claim 9, as cited above and incorporated herein, the combination of Wright and Younker teaches claim 7 and 8. Wright further contemplates multiple fusing agents may be used (para 71), and a combination of active materials that absorb wavelengths of 390-700 nm and 700 nm to 1 mmm may also be used (para 59), which demonstrates that using a combination of energy absorbers and fusing agents in 3D printing kits is known in the art.
Furthermore, Nauka teaches build material composition for 3D printing comprising a polymer particle (9), and radiation absorbing particles (11) and (11’), (para 20), wherein the polymer (9) is polyamide 12 having a polymer particle size of 10-60 microns (para 113 and Table 3). Nauka further teaches the radiation absorbing particles (11) can be copper indium tin oxide or copper phosphates (para 34 and Table 1), which meets the claimed energy absorber of the primer fusing agent having the claimed wavelength cited in 9 and 10, as cited by the Applicant in para 64-66 of their US publication. Nauka also teaches the radiation absorbing particles (11’) can be can be cyanine cited in Table 1 (para 35, Table 1, para 37), and the fusing agent can also include carbon black (para 63-64), which the above cyanines and carbon black both meet the core fusing agents cited in claim 8 as cited by the Applicant in para 54 and 59 of their US publication. Nauka further teaches having more than one radiation additive particle will enhance material absorbance within substantially an entire emission range of a heating lamp (para 31) such as wavelengths below 700 nm and from 700 nm to 10 microns (para 32), and also teaches that having the combination of two radiation additive particles will increase radiation absorbance, accelerate the preheating of the build material (para 56) 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include a primer fusing agent with an energy absorber in wavelengths from 800-4000 nm in combination with a core fusing agent having an energy absorber in the absorption wavelength of 400-780 nm such as shown in Nauka because Wright further contemplates multiple fusing agents (para 71), and a combination of active materials that absorb wavelengths of 390-700 nm and 700 nm to 1 mmm may be used (para 59), which demonstrates that using a combination of energy absorbers and fusing agents in 3D printing kits is known in the art, and Nauka is used in the same field of 3D printing with polyamides as cited above in Wright, Nauka further teaches having more than one radiation additive particle will enhance material absorbance within substantially an entire emission range of a heating lamp (para 31) such as wavelengths below 700 nm and from 700 nm to 10 microns (para 32), and Nauka also teaches that having the combination of two radiation additive particles will increase radiation absorbance, accelerate the preheating of the build material (para 56).

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive in part.
On page 9-10, in response to applicant's argument that Kamei is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as cited above, Kami is used in the field of molding polyamides, which is the same field of use moldable polyamides of the Applicant. Furthermore, as cited above, the teachings of Kamei are also reasonably pertinent to the particular problem with which the applicant was concerned, moldability (i.e. plasticizers) for polyamides, and  Kamei further teaches that the polyamide blended with the polyalkylene ether glycol will have improved moldability and mold releasability (page 4).
Applicant’s arguments with respect to claim(s) 7-13 over Nauka in further view of Younker have been considered but are moot because the new ground of rejection (i.e. over Wright in further view of Younker as cited above) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766